
	

113 HR 2460 IH: Ports as Small Business Incubators Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2460
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to provide for the
		  establishment of the Ports as Small Business Incubators Program to provide
		  eligible small businesses with access to commercial real property, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ports as Small Business Incubators Act
			 of 2013.
		2.In
			 generalThe Small Business Act
			 (15 U.S.C. 631 et seq.) is amended by redesignating sections 45, 46, and 47 as
			 sections 46, 47, and 48, respectively and inserting after section 44 the
			 following:
			
				45.Ports as Small
				Business Incubators Program
					(a)EstablishmentNot later than 180 days after the date of
				enactment of the Ports as Small Business Incubators Program Act of 2013, the
				Administrator shall establish the Ports as Small Business Incubators Program
				described in this section.
					(b)Eligible
				participantsAny port
				authority that submits an application in such form and containing such
				information as the Administrator may require is eligible to be a participant in
				the Ports as Small Business Incubators Program. The Administrator shall, in the
				Administrator’s discretion, select participants from among applicants.
					(c)Grant
				awardsThe Administrator shall award to each participant in the
				Program a grant in an amount not less than $300,000 and not more than $500,000.
				The grant shall be for a term of 5 years. A participant who has received a
				grant and who has complied with subsection (e) may, after the expiration of the
				grant term, apply, in such form and manner as the Administrator shall require,
				for an additional grant.
					(d)Grant
				uses
						(1)In
				generalA grant under subsection (c) may only be used for the
				costs of providing to eligible small business concerns access to commercial
				real property. In providing access under this subsection, the participant in
				the Program shall give priority to the following:
							(A)Small business
				concerns owned and controlled by women.
							(B)Small business
				concerns owned and controlled by veterans.
							(C)Small business
				concerns owned and controlled by socially and economically disadvantaged
				individuals.
							(D)Small business
				concerns that the participant in the Program determines would create green
				jobs.
							(2)Eligible small
				business concernsThe Administrator shall by rule provide for
				criteria for an eligible small business concern.
						(3)Green
				jobsFor purposes of this
				subsection, the term green jobs means jobs involving the
				development of clean energy and improving air and water quality.
						(e)Terms and
				conditions of participationA
				participant in the Program shall—
						(1)use the grant
				awarded under subsection (c) only for the uses enumerated in subsection (d);
				and
						(2)on January 1 of each year of the grant
				term, submit to the Administrator a report on how the grant was used and how
				many eligible small business concerns were provided with access to commercial
				real
				property.
						.
		
